Adams, J.
1. PROMISSORY note: executed on Sunday: defense. The action was tried upon an agreed statement of facts which showed that the note, although purporting to ke executed upon a secular day, was, in fact, executed and delivered- upon Sunday; and that it was transferred after maturity, for value, to the plaintiff who took it without knowledge that it was not executed on the day of its date.
The defendant, Ludwig, insists that as the note was transferred to the plaintiff after maturity, he took it subject to any defense which the defendant might have set up, if it had not been transferred, and an action had been brought thereon by the payee.
That the defendant may, in such case, set up any equity which existed in his favor, as against the payee is, of course, not to be denied. But the defendant’s difficulty is, that he does not show that any equity existed in his favor as against the payee. The rule which would have allowed the defendant to defeat the action if it had been brought by the payee, is not based upon such idea. The point presented in this case was expressly ruled in Johns v. Bailey, 45 Iowa, 241. It is only against a. person in equal fault that a defendant can be allowed to allege his own turpitude.
The judgment of the Circuit Court is
Affirmed.